Appeal from a judgment of the Supreme Court (McDonough, J.), entered May 23, 2012 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Following his conviction of the crimes of murder in the second degree and kidnapping in the second degree, petitioner was sentenced to 22 years to life in prison. In May 2011, he appeared before the Board of Parole for a de novo hearing to consider his request for parole release. The Board denied his request and this determination was affirmed on administrative appeal. Petitioner commenced this CPLR article 78 proceeding challenging it. In December 2011, during the pendency of this proceeding, petitioner reappeared before the Board and his request for parole release was again denied. Respondent, in turn, moved to dismiss the proceeding as moot. Supreme Court granted the motion and petitioner now appeals.
We agree with Supreme Court that this proceeding is moot and that petitioner has not demonstrated that the exception to the mootness doctrine is applicable.
Peters, EJ., Rose, Lahtinen and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed, without costs.